21-2108-cv
Valley Electronics AG v. Polis

                                      UNITED STATES COURT OF APPEALS
                                         FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 28th day of March, two thousand twenty-two.

PRESENT:            JOSÉ A. CABRANES,
                    REENA RAGGI,
                    SUSAN L. CARNEY,
                                 Circuit Judges.


VALLEY ELECTRONICS AG, a Swiss corporation,
VALLEY ELECTRONICS GMBH, a German corporation,
VALLEY ELECTRONICS, LLC, a Pennsylvania limited
liability company,

                                 Plaintiffs-Appellants,                  21-2108-cv

                                 v.

CHELSEA B. POLIS, an individual,

                                 Defendant-Appellee.


FOR PLAINTIFFS-APPELLANTS:                                    PETER W. ROSS (Charles Avrith, on the
                                                              brief), Ross LLP, Los Angeles, CA.

FOR DEFENDANT-APPELLEE:                                       SAMUEL CALLAHAN (Dori Ann
                                                              Hanswirth, Paul Q. Andrews, on the brief),
                                                              Arnold & Porter Kaye Scholer LLP,
                                                              Washington, DC, and New York, NY.


                                                          1
        Appeal from an order and judgment of the United States District Court for the Eastern
District of New York (Allyne R. Ross, Judge).

        UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the August 6, 2021 order and August 9, 2021 judgment of
the District Court be and hereby are AFFIRMED.

         Valley Electronics AG, Valley Electronics GmbH, and Valley Electronics, LLC (together,
“Valley”) sued Chelsea Polis for defamation. Valley alleges that Polis, a reproductive health
epidemiologist, made defamatory statements regarding the marketing of Valley’s product Daysy,
which is designed to “identify the fertile and infertile phases of the menstrual cycle” using basal
body temperature. Compl. ¶ 9. The allegedly defamatory statements appear on Polis’s blog on her
personal website, in a BuzzFeed article quoting her, and in comments she wrote in response to
others’ Instagram posts. The statements generally fall into two categories. In her “Science
Statements,” Polis allegedly misrepresented the soundness of the studies supporting Daysy’s efficacy
and disparaged Daysy’s advertising in reliance on those studies. 1 In her “Ethics Statements,” Polis
allegedly inaccurately impugned Valley’s integrity. 2 The District Court dismissed Valley’s complaint
for failure to state a claim upon which relief can be granted pursuant to Rule 12(b)(6) of the Federal
Rules of Civil Procedure, holding that Polis’s alleged statements were nonactionable opinion. We
assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the
issues on appeal.

         We review the District Court’s holdings on a motion to dismiss de novo, “accepting all factual
allegations in the complaint as true and drawing all reasonable inferences in favor of the plaintiff.”
Caro v. Weintraub, 618 F.3d 94, 97 (2d Cir. 2010). Under New York law, which undisputedly applies,
the “dispositive inquiry” in distinguishing actionable assertions of fact from protected expressions of
opinion is “whether a reasonable reader could have concluded that the publications were conveying
facts about [Valley].” Levin v. McPhee, 119 F.3d 189, 196 (2d Cir. 1997) (brackets and citation
omitted). “Rather than sifting through a communication for the purpose of isolating and identifying
assertions of fact,” Brian v. Richardson, 87 N.Y.2d 46, 51 (1995), we consider the broader written and



    1
      See Compl. ¶¶ 18 (Daysy is marketed “without solid evidence”), 19 (“Daysy misrepresented
their evidence-base”; Valley provides “[n]o reliable estimate” of Daysy’s efficacy; and a retracted
favorable study is “junk science”), 21 (“[N]o scientific publications demonstrat[e] how accurately
Daysy [tells users when they are fertile]”), 23 (promoting Daysy “put[s] people in harms [sic] way”).
    2
     See Compl. ¶¶ 18 (Valley is not “interested in providing accurate information to its potential
consumer base”), 19 (Valley “made many other outrageous claims[;] . . . far too many to list”; “has
no shame or integrity”; and “recklessly rejected” the retraction of a study), 21 (Valley is “particularly
unethical”).

                                                    2
social contexts of the alleged statements, which are “often the key consideration[s] in categorizing a
statement as fact or opinion,” Davis v. Boeheim, 24 N.Y.3d 262, 272 (2014) (citation omitted). Beyond
context, New York courts also consider “whether the specific language in issue has a precise
meaning which is readily understood” and “whether the statements are capable of being proven true
or false.” Flamm v. Am. Ass’n of Univ. Women, 201 F.3d 144, 153 (2d Cir. 2000) (citation omitted).

          Context suggests that Polis’s statements were opinions. Each publication in which Polis’s
statements appeared recited or referred to Polis’s critique of a favorable-to-Daysy study and the
publisher’s subsequent retraction of that study, among additional critiques of Valley authored by
Polis and others. Disclosing Polis’s longstanding and ongoing role in criticizing Daysy “would
induce the average reader . . . to look upon the communication as an expression of opinion rather
than a statement of fact.” Immuno AG v. Moor-Jankowski, 77 N.Y.2d 235, 254 (1991). 3 Further, the
article published on the blog section of Polis’s personal website and Polis’s Instagram comments
used “medi[a] that [are] typically regarded by the public as . . . vehicle[s] for the expression of
individual opinion rather than the rigorous and comprehensive presentation of factual matter.”
Brian, 87 N.Y.2d at 52 (citation and internal quotation marks omitted). Although Polis’s website
touts her scientific credentials and has a professional look, the writing on her blog is informal, and
readers are put on alert that she is sharing her opinions by the statement at the top of the webpage
that she “hopes to transmute her rage at social injustice and scientific denialism into something
useful.” App’x 22. And Polis’s quotes in the BuzzFeed article were qualified; she stated that “[i]t
does not appear” that Valley is interested in providing its consumers accurate information, and the
view that Valley lacked solid evidence was cast as belonging to “Polis and other critics.” App’x 50;
see also Compl. ¶ 18. In light of these qualifications and the disclosure of Polis’s prior advocacy, “it
would be plain to the reasonable reader . . . that [Polis] was voicing no more than a highly partisan
point of view.” Immuno, 77 N.Y.2d at 255.

        In light of this context, we conclude as a matter of law that Polis’s statements are
nonactionable opinions. This conclusion is reinforced by the fact that the vast majority of Polis’s
statements carry no precise meaning as used. See Celle v. Filipino Reporter Enters. Inc., 209 F.3d 163,
177 (2d Cir. 2000) (“[T]he words are to be construed not with the close precision expected from
lawyers and judges but as they would be read and understood by the public to which they are addressed.”
(emphasis in original) (citation omitted)); Hollander v. Cayton, 536 N.Y.S.2d 790, 791–92 (2d Dep’t
1988) (deeming comments that plaintiff was “immoral” and “unethical” nonactionable opinion


    3
      This disclosure and the inclusion of hyperlinks to other sources also provide “the basis for
[Polis’s] personal opinion, leaving it to the readers to evaluate [her claims] for themselves.” Brian, 87
N.Y.2d at 53–54. We thus identify no factual allegations admitting a plausible inference that Polis’s
opinions implied knowledge of undisclosed facts. Cf. Gross v. N.Y. Times Co., 82 N.Y.2d 146, 153
(1993) (noting as actionable “a statement of opinion that implies a basis in facts which are not
disclosed to the reader or listener”).

                                                    3
because they were “indefinite, ambiguous[,] and incapable of being objectively characterized as true
or false”). In context, the Ethics Statements in particular “are hyperbole and therefore not
actionable opinion.” Chau v. Lewis, 771 F.3d 118, 129 (2d Cir. 2014). 4

       We have reviewed all of the arguments raised by Valley on appeal and find them to be
without merit. For the foregoing reasons, we AFFIRM the August 6, 2021 order and August 9,
2021 judgment of the District Court.


                                                        FOR THE COURT:
                                                        Catherine O’Hagan Wolfe, Clerk of Court




    4
     We recognize that in some contexts, a charge of ethical violations may be actionable, see, e.g.,
Trump v. Chi. Tribune Co., 616 F. Supp. 1434, 1435 (S.D.N.Y. 1985) (“[W]hen the criticism takes the
form of accusations of criminal or unethical conduct, or derogation of professional integrity in terms
subject to factual verification, the borderline between fact and opinion has been crossed.”), but here,
and generally, that is not the case under New York law, see, e.g., Abbitt v. Carrube, 72 N.Y.S.3d 53, 55
(1st Dep’t 2018); Jessel Rothman, P.C. v. Sternberg, 615 N.Y.S.2d 748, 749–50 (2d Dep’t 1994); Park v.
Cap. Cities Commc’ns, 585 N.Y.S.2d 902, 904–05 (4th Dep’t 1992); Hollander, 536 N.Y.S.2d at 791–92.

                                                   4